Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 17/288,242 filed 4/23/21 as a notional stage entry of PCT/US2019/057937.  Claims 1-11 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawing sheets filed 4/23/21 are approved.

The information disclosure statement (IDS) submitted on 4/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 869,753 to Till et al. 
Till provides a system having a first suspended platform mode [figures 2 and 4] and a second seat mode [Figures 1 and 3]. 
The system comprises first (3) and second (4) spreader bars and a platform (b) having sleeves (10) receiving the spreader bars (3,4).  Lines 36-43, describe  end bars 
With respect to claim 11, the suspension devices (c )  are considered to meet the limitation of “features for coupling” a tent or other covering.  See Figures 1-2 of  U.S. Patent 4,526,307 to Parker. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 869,753 to Till et al. in view of U.S. Patent 4,526,307 to Parker. 
Till provides a system having a first suspended hammock mode [figures 2 and 4] and a second seat mode [Figures 1 and 3]. 
The system comprises first (3) and second (4) spreader bars and a hammock (b) having sleeves (10) receiving the spreader bars (3,4).  Lines 36-43, describe  end bars (3, 4) as screwed to tee-pieces (5) which are considered the at least one bracket of the claims.  As the end pieces are screwed they are also capable of being unscrewed and thus meet “detachably coupled”.  
Till fails to provide the system includes a tent.

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have provided tent 15 of Parker over suspension devices (c) of Till provide a protective enclosure to the hammock and seat.
Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of providing a covering for the hammock/seat.
With respect to claim 5, panels (9) are considered chair fabric.
With respect to claim 7, bars (3,4) are capable of being unscrewed and  removed.

Claims 2-4, 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note the examiner has reviewed the written opinion mailed January 10, 2020 in parent application PCT/U.S.2019/057937 but does not agree with the positions held 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636